Citation Nr: 0108218	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-08 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to November 
1990.

This appeal arises from the May 1991 rating decision from the 
Huntington, West Virginia Regional Office (RO) that, in part, 
denied the veteran's claim for service connection for 
hypertension, headaches, a right wrist disability, a low back 
disability, hearing loss, and a nervous disorder.  A Notice 
of Disagreement was filed in June 1991 and a Statement of the 
Case was issued in July 1991.  A substantive appeal was filed 
in September 1991 with a request for a hearing at the RO 
before a local hearing officer.  In November 1991, the 
abovenoted RO hearing was held.

By rating action of May 1992, service connection for 
generalized anxiety disorder was granted, therefore that 
issue is no longer on appeal.

This appeal additionally arises from a May 1998 rating 
decision from the Nashville, Tennessee RO that denied the 
veteran's claim for service connection for diabetes mellitus.  
A Notice of Disagreement was filed in May 1998 and a 
Statement of the Case was issued in June 1998.  A substantive 
appeal was filed in September 1998 with a request for a 
hearing before a member of the Board.  In January 1999, the 
veteran requested a hearing before a member of the Board at 
the RO.  This case was remanded in January 1999 to provide 
the veteran the aforementioned Board hearing. 

In July 1999, the veteran indicated that he was requesting 
either a hearing at the RO before a member of the Board or a 
hearing at the RO before a local hearing officer.  In April 
2000, a hearing at the RO before a local hearing officer was 
scheduled.  In writing in April 2000, the veteran canceled 
the scheduled RO hearing and indicated that he was continuing 
his request for a hearing at the RO before a member of the 
Board.  

On January 24, 2001, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).

In writing in January 2001, the veteran indicated that he was 
withdrawing his appeal as to the issues of service connection 
for a right wrist disability, hypertension, headaches, and a 
low back disability.   

During the course of this appeal, the veteran has relocated 
to Virginia, and his claim is now being handled by the 
Roanoke, Virginia RO.   


REMAND

During the pendency of this claim, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [hereinafter referred to as 
the Act], which made several changes to chapter 51 of title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  With regard 
to the duty to assist, VA must obtain relevant private and VA 
medical records and provide the veteran with VA examinations, 
where, as in this case, such examinations may substantiate 
entitlement to the benefit sought. 

Initially, it is noted that the service medical records 
located in the claims file are photocopies.  Therefore, an 
attempt should be made to obtain originals of the veteran's 
service medical records.  

Additionally, records of the veteran's treatment for the 
claimed disabilities at issue should be obtained.  In this 
regard, at the November 1991 RO hearing the veteran indicated 
that he had treatment from Dr. Waylan, the Southern Highland 
Clinic, and the Beckley, West Virginia VA Medical Center.  As 
well, included in the claims file are some treatment records 
from Michael H. Koch, M.D. of Endocrinology Associates.  
Further, a VA treatment record from May 2000 indicates that 
the veteran was additionally being treated at the Roanoke 
Memorial Hospital.  Finally, at the Board hearing in January 
2001, the veteran reported that he had treatment from S. 
Hughes Melton, M.D. and at the Mountain Home, Tennessee VA 
Medical Center.  Any other treatment records as described by 
the veteran should additionally be obtained.  Legible copies 
of the August 1999 to June 2000 records received at the 
January 2001 Board hearing regarding hearing loss from the 
Mountain Home, Tennessee VA Medical Center should be 
obtained, if possible.

Further, as to the claim for service connection for hearing 
loss, it is unclear from the record whether the veteran has a 
hearing loss disability.  As noted above, VA treatment 
records from August 1999 to June 2000 regarding hearing loss 
complaints received at the Board hearing in January 2001, are 
essentially illegible.  However they appear to show that the 
veteran, although he complains of difficulty hearing, was 
tested as having normal hearing sensitivity.  Therefore, the 
RO should inform the veteran that he should provide medical 
evidence documenting the presence of a current hearing loss 
disability prior to adjudicating the claim for service 
connection for hearing loss.  In this regard, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Finally, the undersigned notes that in a June 2000 VA 
treatment record it was noted that the veteran reported that 
he had been unable to work and he was applying for his 
disability.  It is unclear whether the veteran was referring 
to applying for VA benefits or for Social Security disability 
benefits; therefore, this should be clarified.  If it is 
determined that the veteran has applied for Social Security 
disability benefits, the RO must obtain a copy of the Social 
Security Administration (SSA) decision either granting or 
denying benefits to the appellant and the medical records 
upon which it was based.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should make an attempt to 
secure the originals of the veteran's 
service medical records through official 
channels.  The results of all searches 
should be fully documented by the 
appropriate official, in light of the 
provisions of the Veterans Claims 
Assistance Act.  

3.  The RO should inform the veteran of 
the evidence of a hearing loss disability 
as needed to substantiate his claim for 
service connection for hearing loss, 
including medical opinions on diagnoses, 
causes, or onset of the disability, and 
lay statements by witnesses, family 
members, etc., if such evidence will help 
prove his claim.  

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for diabetes 
mellitus and hearing loss since service.  
After securing the necessary release, the 
RO should obtain these records, including 
from Dr. Waylan; Michael H. Koch, M.D. of 
Endocrinology Associates; S. Hughes 
Melton, M.D.; the Southern Highland 
Clinic; Roanoke Memorial Hospital; and 
the Mountain Home, Tennessee and the 
Beckley, West Virginia VA Medical Center.  

5.  The RO should contact the veteran and 
determine whether he has applied for 
Social Security disability benefits.  If 
such is the case, the SSA should be 
contacted and legible copies of the 
decision that awarded or denied 
disability benefits to the veteran and 
the medical records upon which it was 
based should be obtained.  All records 
must be associated with the claims 
folder.

6.  The appellant should be afforded a VA 
endocrinology examination regarding the 
claim for service connection for diabetes 
mellitus.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.

The examiner should opine whether it is 
at least as likely as not that diabetes 
mellitus had its onset during the 
veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  The examiner 
should additionally indicate whether the 
veteran's complaints in service were 
symptomatology that demonstrated the 
onset of his current diabetes mellitus.

The physician should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

7.  The veteran should be afforded an 
audiological examination regarding 
hearing loss.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine whether the 
veteran has a current hearing loss 
disability and the relationship of that 
disability to the veteran's service. 

After reviewing the record and examining 
the appellant, the examiner should opine 
whether it is at least as likely as not 
that hearing loss had its onset in or is 
otherwise related to the veteran's 
service.  The underlined standard of 
proof should be utilized in formulating a 
response.  The reasons and bases for any 
conclusion reached must be discussed.  
The physician should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

The reasons and bases for any conclusion 
reached should be discussed.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

8.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




